Name: Commission Regulation (EC) No 865/1999 of 26 April 1999 allocating quotas for tomatoes for processing among the Member States for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  agri-foodstuffs;  plant product;  economic geography
 Date Published: nan

 Avis juridique important|31999R0865Commission Regulation (EC) No 865/1999 of 26 April 1999 allocating quotas for tomatoes for processing among the Member States for the 1999/2000 marketing year Official Journal L 108 , 27/04/1999 P. 0019 - 0020COMMISSION REGULATION (EC) No 865/1999of 26 April 1999allocating quotas for tomatoes for processing among the Member States for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Article 6(5) thereof,(1) Whereas Article 6(3) of Regulation (EC) No 2201/96 provides that the quotas for the groups of products for the 1999/2000 marketing year are to be apportioned among the Member States on the basis of average production for which at least the minimum price was paid during the 1997/98 and 1998/99 marketing years; whereas Article 6(3) of that Regulation provides that from the 1999/2000 marketing year onward, no apportionment may vary, by Member State and by product group, by more than 10 % from one marketing year to the next;(2) Whereas Article 17(2) of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 702/1999(4), provides that the Member States concerned are to notify the Commission each marketing year of their production for which at least the minimum price has been paid; whereas the quotas can accordingly be allocated for each group of products among the Member States on the basis of those notifications;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, pursuant to Article 6(3) of Regulation (EC) No 2201/96, the quotas shall be apportioned as set out in the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 89, 1.4.1999, p. 26.ANNEXFresh tomato allocation broken down by Member State and product group for the 1999/2000 marketing year>TABLE>